

Form of Award Notice


[The information set forth in this Award Notice will be contained on the related
pages on Merrill Lynch Benefits Website (or the website of any successor company
to Merrill Lynch Bank & Trust Co., FSB). This Award Notice shall be replaced by
the equivalent pages on such website. References to Award Notice in this
Agreement shall then refer to the equivalent pages on such website.]


This notice of Award (the “Award Notice”) sets forth certain details relating to
the grant by the Company to you of the Award identified below, pursuant to the
Plan. The terms of this Award Notice are incorporated into the Agreement that
accompanies this Award Notice and made part of the Agreement. Capitalized terms
used in this Award Notice that are not otherwise defined in this Award Notice
have the meanings given to such terms in the Agreement.


Employee:        
Employee ID:            
Address:            
Award Type:            
Grant ID:        
Plan:
Amgen Inc. Amended and Restated 2009 Equity Incentive Plan, as amended and/or
restated from time to time

Grant Date:            
Grant Price:
$________

Number of Shares
Covered by Option:
Expiration Date:
The [______ (__th)] anniversary of the date of this Award

Vesting Date:            Means the vesting date indicated in the Vesting
Schedule
Vesting Schedule:
Means the schedule of vesting set forth under Vesting Details

Vesting Details:
Means the presentation (tabular or otherwise) of the Vesting Date and the
quantity of Shares vesting.



IMPORTANT NOTICE REGARDING ACCEPTANCE OF THE AWARD AND THE REQUIREMENT TO OPEN A
BROKERAGE ACCOUNT: 


RESIDENTS OF THE U.S. AND PUERTO RICO:  Please read this Award Notice, the Plan
and the Agreement (collectively, the “Grant Documents”) carefully.  If you, as a
resident of the U.S. or Puerto Rico, do not wish to receive this Award and/or
you do not consent and agree to the terms and conditions on which this Award is
offered, as set forth in the Grant Documents, then you must reject the Award by
contacting the Merrill Lynch call center (800) 97AMGEN (800-972-6436) within the
U.S., Puerto Rico and Canada or +1 (609) 818-8910 from all other countries
(Merrill Lynch will accept the charges for your call) no later than the
forty-fifth calendar day following the day on which this Award Notice is made
available to you, in which case the Award will be cancelled.  For the purpose of
determining the forty-five calendar days, Day 1 will be the day immediately
following the day on which this Award Notice is made available to you. Your
failure to notify the Company of your rejection of the Award within this
specified period will constitute your acceptance


1



--------------------------------------------------------------------------------




of the Award and your agreement with all terms and conditions of the Award, as
set forth in the Grant Documents. If you agree to the terms and conditions of
your grant and you desire to accept it, then no further action is needed on your
part to accept the grant. However, you must still open a brokerage account as
directed by the Company, by 1:00 pm Pacific Time on or before the date that is
11 months after the date of grant. This step is necessary to process
transactions related to your equity grant. If you do not open a brokerage
account by this deadline, your grant will be cancelled.

GRANT OF STOCK OPTION AGREEMENT
    


THE SPECIFIC TERMS OF YOUR STOCK OPTION ARE FOUND IN THE PAGES RELATING TO THE
GRANT OF STOCK OPTIONS FOUND ON MERRILL LYNCH BENEFITS WEBSITE (OR THE WEBSITE
OF ANY SUCCESSOR COMPANY TO MERRILL LYNCH BANK & TRUST CO., FSB) (THE “AWARD
NOTICE”) WHICH ACCOMPANIES THIS DOCUMENT. THE TERMS OF THE AWARD NOTICE ARE
INCORPORATED INTO THIS GRANT OF STOCK OPTIONS.


On the Grant Date, specified in the Award Notice, Amgen Inc., a Delaware
corporation (the “Company”), has granted to you, the grantee named in the Award
Notice, under the plan specified in the Award Notice (the “Plan”), an option
(the “Option”) to purchase the number of shares of the $0.0001 par value common
stock of the Company (the “Shares”) specified in the Award Notice, pursuant to
the terms set forth in this Stock Option Agreement, any special terms and
conditions for your country set forth in the attached Appendix A and the Award
Notice (together, the “Agreement”). This Option is not intended to qualify and
will not be treated as an “incentive stock option” within the meaning of Section
422 of the U.S. Internal Revenue Code of 1986, as amended (together with the
regulations and other official guidance promulgated thereunder, the “Code”).
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Plan.


The terms and conditions of your Option are as follows:


I.        Subject to the terms and conditions of the Plan and this Agreement, on
each Vesting Date the Option shall vest with respect to the number of Shares
indicated on the Vesting Schedule, provided that you have remained continuously
and actively employed with the Company or an Affiliate (as defined in the Plan)
through each applicable Vesting Date, unless [(i) your employment has terminated
due to your Voluntary Termination (as defined in Section IV(A)(5)) or (ii)]* you
experience a Qualified Termination (as defined in Section IV(B)(4)), or as
otherwise determined by the Company in the exercise of its discretion as
provided in Section IV(A)(7). This Option may only be exercised for whole shares
of the Common Stock, and the Company shall be under no obligation to issue any
fractional Shares to you. Subject to the limitations contained herein, this
Option shall be exercisable with respect to each installment on or after the
applicable Vesting Date. Notwithstanding anything herein to the contrary, the
Vesting Schedule may be accelerated (by notice in writing) by the Company in its
sole discretion at any time during the term of this


2



--------------------------------------------------------------------------------




Option. In addition, if not prohibited by local law, vesting may be suspended by
the Company in its sole discretion during a leave of absence as provided from
time to time according to Company policies and practices; provided, that, in no
event shall any such suspension extend the term of this Option beyond the
Expiration Date set forth on the Award Notice and in this Agreement.


II.        (1)    The per share exercise price of this Option is the Grant Price
as defined in the Award Notice, being not less than the Fair Market Value of the
Common Stock on the date of grant of this Option.


(2)    To the extent permitted by applicable statutes and regulations, payment
of the exercise price per share is due in full upon exercise of all or any part
of each installment which has become exercisable by you by means of (i) cash or
a check, (ii) any cashless exercise procedure through the use of a brokerage
arrangement approved by the Company, or (iii) any other form of legal
consideration that may be acceptable to the Board or the Committee in their
discretion.


(3)    To the extent permitted by applicable statutes and regulations, if, at
the time of exercise, the Company’s Common Stock is publicly traded and quoted
regularly in the Wall Street Journal, payment of the exercise price may be made
by delivery of already-owned Shares of a value equal to the exercise price of
the Shares for which this Option is being exercised. The already-owned Shares
must have been owned by you for the period required to avoid adverse accounting
treatment and owned free and clear of any liens, claims, encumbrances or
security interests. Payment may also be made by a combination of cash and
already-owned Shares.


Notwithstanding the foregoing, the Company reserves the right to restrict the
methods of payment of the exercise price if necessary or advisable to comply
with applicable law or regulation, as determined by the Company in its sole
discretion.


III.Notwithstanding anything to the contrary contain herein, the Company shall
not take any actions that would violate the Securities Act, the Exchange Act,
the Code, or any other securities or tax or other applicable law or regulation,
or the rules of any Securities Exchange. The Company, in its sole discretion,
may impose any timing or other restrictions with respect to the exercise of this
Option arising from compliance with any securities or tax laws or other rules or
regulations. Notwithstanding anything to the contrary contained herein, this
Option may not be exercised and no Shares underlying the Option will be issued
unless such Shares are then registered under the Securities Act, or, if such
Shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities


1



--------------------------------------------------------------------------------




Act, and that the issuance satisfies all other applicable legal requirements. If
the Option cannot be exercised and expires during this period, you will forfeit
the Option and no Shares or value will be transferred to you.


IV.    (A)    The term of this Option commences on the Grant Date and, unless
sooner terminated as set forth below or in the Plan, terminates on the [_______
(__th)] anniversary of the date of this Option (the “Expiration Date”). This
Option shall terminate prior to the Expiration Date as follows: three (3) months
after the termination of your employment with the Company or an Affiliate (as
defined in the Plan) for any reason or for no reason, including if your
employment is terminated by the Company or an Affiliate without Cause (as
defined below), or in the event of any other termination of your employment
caused directly or indirectly by the Company or an Affiliate, unless:


(1)    such termination of your employment is due to your Permanent and Total
Disability (as defined below), in which case the Option shall terminate on the
earlier of the Expiration Date or five (5) years after termination of your
employment and the vesting of the Option shall be accelerated and the Option
shall be fully exercisable, subject to your execution of a general release and
waiver in a form provided by the Company, as of the day immediately preceding
such termination of your employment with respect to the Option, except that if
the Option was granted in the calendar year in which such termination occurs,
the Option shall be accelerated to vest with respect to a number of Shares equal
to the number of Shares subject to the Option multiplied by a fraction, the
numerator of which is the number of complete months you remained continuously
and actively employed during such calendar year, and the denominator of which is
twelve (12), and any portion of the Option (if any) that remains unvested shall
automatically expire and terminate on the date of the termination of your active
employment due to your Permanent and Total Disability without consideration
therefor;


(2)    such termination of your employment is due to your death, in which case
the Option shall terminate on the earlier of the Expiration Date or five (5)
years after your death and the vesting of the Option shall be accelerated and
the Option shall be fully exercisable as of the day immediately preceding your
death with respect to the Option, except that if the Option was granted in the
calendar year in which your death occurs the Option shall be accelerated to vest
with respect to a number of Shares equal to the number of Shares subject to the
Option multiplied by a fraction, the numerator of which is the number of
complete months you remained continuously and actively employed during such
calendar year, and the denominator of which is twelve (12), and any portion of
the Option (if any) that remains unvested shall automatically expire and
terminate on the date of termination of your active employment due to your death
without consideration therefor;


2



--------------------------------------------------------------------------------






(3)    during any part of such three (3) month period, this Option is not
exercisable solely because of the condition set forth in Section III above, in
which event this Option shall not terminate until the earlier of the Expiration
Date or until it shall have been exercisable for an aggregate period of three
(3) months after the termination of your employment;


(4)    exercise of this Option within three (3) months after termination of your
employment with the Company or with an Affiliate would result in liability under
Section 16(b) of the Exchange Act, in which case this Option will terminate on
the earlier of: (a) the tenth (10th) day after the last date upon which exercise
would result in such liability; (b) six (6) months and ten (10) days after the
termination of your employment with the Company or an Affiliate; or (c) the
Expiration Date;


(5)    [such termination of your employment is due to your voluntary termination
(and such voluntary termination is not the result of Permanent and Total
Disability (as defined below)) after you are at least sixty five (65) years of
age, or after you are at least fifty-five (55) years of age and have been an
employee of the Company and/or an Affiliate for at least ten (10) years in the
aggregate as determined by the Company in its sole discretion according to
Company policies and practices as in effect from time to time (“Voluntary
Termination”), in which case this Option shall terminate on the earlier of the
Expiration Date or five (5) years after termination of your employment and the
unvested portions of this Option will become exercisable pursuant to the Vesting
Schedule without regard to your Voluntary Termination of your employment prior
to the Vesting Date, subject to your execution of a general release and waiver
in a form provided by the Company, with respect to the Option; if the Option was
granted in the calendar year in which your Voluntary Termination occurs, the
Option will become exercisable pursuant to the Vesting Schedule only with
respect to a number of Shares equal to the number of Shares subject to the
Option multiplied by a fraction, the numerator of which is the number of
complete months you remained continuously and actively employed during such
calendar year, and the denominator of which is twelve (12), and any portion of
the Option (if any) that remains unvested shall automatically expire and
terminate on the date of the termination of your active employment due to your
Voluntary Termination without consideration therefor; notwithstanding the
definition of Voluntary Termination set forth above, if the Company receives an
opinion of counsel that there has been a legal judgment and/or legal development
in your jurisdiction that would likely result in the favorable treatment upon
Voluntary Termination described above being deemed unlawful and/or
discriminatory, then the Committee will not apply the favorable treatment
described above;][Reserved]*  




3



--------------------------------------------------------------------------------




(6)    such termination of your employment is due to a Qualified Termination, in
which case, the Option shall terminate on the earlier of (a) the date that is
three (3) months following the date of such Qualified Termination or (b) the
Expiration Date, and, to the extent permitted by applicable law, the vesting of
the Option shall be accelerated and the Option shall be fully exercisable as of
the day immediately prior to the Qualified Termination; or


(7)    the Company determines, in its sole discretion at any time during the
term of this Option, in writing, to otherwise extend the period of time during
which this Option will vest and may be exercised after termination of your
employment; provided, that, in no event shall any such extension extend the term
of this Option beyond the Expiration Date set forth on the Award Notice and in
this Agreement.


However, in any and all circumstances and except to the extent the Vesting
Schedule has been accelerated by the Company in its sole discretion during the
term of this Option or as a result of your Permanent and Total Disability or
death as provided in Sections IV(A)(1) or IV(A)(2) above, respectively, [as a
result of your Voluntary Termination as provided in Section IV(A)(5) above,]* as
a result of a Qualified Termination as provided in Section IV(A)(6) above or as
otherwise determined by the Company in the exercise of its discretion as
provided in Section IV(A)(7) above, this Option may be exercised following
termination of your employment only as to that number of Shares as to which it
was exercisable on the date of termination of your employment under the
provisions of Section I of this Agreement.


(B)    For purposes of this Option:


(1) “termination of your employment” shall mean the last date you are either an
active employee of the Company or an Affiliate or actively engaged as a Director
to the Company or an Affiliate; in the event of termination of your employment
(whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), your right to receive options and vest under the Plan, if any, will
terminate effective as of the date that you are no longer actively employed and
will not be extended by any notice period (e.g., active employment would not
include any period of “garden leave” or similar period mandated under employment
laws in the jurisdiction where you are employed or the terms of your employment
agreement, if any). Your right, if any, to exercise the Option after termination
of employment will be measured by the date of termination of your active
employment and will not be extended by any notice period mandated under local
law. The Administrator shall have the exclusive discretion to determine when you
are no longer actively


4



--------------------------------------------------------------------------------




providing services for purposes of this Agreement (including whether you may
still be considered to be providing services while on a leave of absence);


(2)  “Cause” shall mean (i) your conviction of a felony (or similar crime under
applicable law, as determined by the Company), or (ii) your engaging in conduct
that constitutes willful gross neglect or willful gross misconduct in carrying
out your duties, resulting, in either case, in material economic harm to the
Company or any Affiliate, unless you believed in good faith that such conduct
was in, or not contrary to, the best interests of the Company or any Affiliate.
For purposes of clause (ii) above, no act, or failure to act, on your part shall
be deemed “willful” unless done, or omitted to be done, by you not in good
faith;


(3) “Permanent and Total Disability” shall have the meaning ascribed to such
term under Section 22(e)(3) of the Code and with such permanent and total
disability being certified prior to termination of your employment by (a) the
U.S. Social Security Administration, (b) the comparable governmental authority
applicable to an Affiliate, (c) such other body having the relevant
decision-making power applicable to an Affiliate, or (d) an independent medical
advisor appointed by the Company in its sole discretion, as applicable, in any
such case;


(4) “Qualified Termination” shall mean


(a)    if you are an employee who participates in the Change of Control Plan (as
defined below), your termination of employment within two (2) years following a
Change of Control (i) by the Company other than for Cause, Disability (as
defined below) or as a result of your death, or (ii) by you for Good Reason (as
defined in the Change of Control Plan); or
(b)    if you are an employee who does not participate in the Change of Control
Plan or the Change of Control Plan is no longer in effect, your termination of
employment within two (2) years following a Change of Control by the Company
other than for Cause, Disability (as defined below) or as a result of your
death;
(5) “Change of Control” shall mean the occurrence of any of the following:
(a)    the acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act
(excluding, for this purpose, the Company or any of its Affiliates, or any
employee benefit plan of the Company or any of its Affiliates which acquires
beneficial ownership of voting securities of the Company), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either the then outstanding Shares or the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors; or


5



--------------------------------------------------------------------------------




(b)    the consummation by the Company of a reorganization, merger,
consolidation, (in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than fifty percent (50%)
of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities) or a liquidation or dissolution of the Company or of the sale
of all or substantially all of the assets of the Company.
Notwithstanding anything herein or in any Award Agreement to the contrary, if a
Change of Control constitutes a payment event with respect to any Award that is
subject to United States income tax and which provides for a deferral of
compensation that is subject to Section 409A of the Code, the transaction or
event described in subsection (a) or (b), (c) above must also constitute a
“change in control event,” as defined in U.S. Treasury Regulation
§1.409A-3(i)(5), in order to constitute a Change of Control for purposes of
payment of such Award.


(6) “Change of Control Plan” shall mean the Company’s change of control and
severance plan, including the Amgen Inc. Change of Control Severance Plan, as
amended and restated, effective as of December 9, 2010 (and any subsequent
amendments thereto), or any equivalent plan governing the provision of benefits
to eligible employees upon the occurrence of a Change of Control (including
resulting from a termination of employment that occurs within a specified time
period following a Change of Control), as in effect immediately prior to a
Change of Control; and
(7) “Disability” shall be determined in accordance with the Company’s long-term
disability plan as in effect immediately prior to a Change of Control.
V.    (A)    To the extent specified above, this Option may be exercised by
delivering a notice of exercise in person, by mail, via electronic mail or
facsimile or by other authorized method designated by the Company, together with
the exercise price to the Company Stock Administrator, or to such other person
as the Company Stock Administrator may designate, during regular business hours,
together with such additional documents as the Company may then require pursuant
to Section 7.2(b) of the Plan.


(B)    Regardless of any action the Company or your actual employer (the
“Employer”) takes with respect to any or all income tax (including federal,
state and local taxes), social insurance, payroll tax, fringe benefit tax,
payment on account or other tax-related items related to your participation in
the Plan and legally applicable to you (“Tax Obligations”), you acknowledge that
the ultimate liability for all Tax Obligations is and remains your
responsibility and may exceed the amount, if any, actually withheld by the
Company and/or your Employer. You further acknowledge that the Company and/or
your Employer: (a) make no representations or undertakings regarding the
treatment of any Tax Obligations in connection with any aspect of the Option
grant,


6



--------------------------------------------------------------------------------




including, but not limited to, the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (b) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate your
liability for Tax Obligations or achieve any particular tax result. Furthermore,
if you become subject to tax in more than one jurisdiction, you acknowledge that
the Company and/or your Employer (or former employer, as applicable) may be
required to withhold or account for Tax Obligations in more than one
jurisdiction.


(C)    Prior to any relevant taxable or tax withholding event, as applicable,
you shall pay or make adequate arrangements satisfactory to the Company and/or
your Employer to satisfy all Tax Obligations. In this regard, you authorize the
Company and/or your Employer, or their respective agents, at their discretion,
to satisfy all applicable Tax Obligations by one or a combination of the
following:


(1)    withholding from your wages or other cash compensation paid to you by the
Company and/or your Employer;


(2)    withholding from proceeds of the sale of Shares acquired upon exercise of
the Option either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf pursuant to this authorization); or


(3)    withholding in Shares to be issued or cash to be paid upon exercise of
the Option, provided that, if Shares are withheld, the Company and your Employer
shall only withhold an amount of Shares with a fair market value equal to the
Tax Obligations.


Depending on the withholding method, the Company may withhold or account for Tax
Obligations by considering applicable minimum statutory withholding rates or
other applicable withholding rates, including maximum applicable rates. If the
Tax Obligations are satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the
exercised Option, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax Obligations due as a result of any
aspect of your participation in the Plan.
(D)    Finally, you shall pay to the Company or your Employer any amount of Tax
Obligations that the Company or your Employer may be required to withhold or
account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. You agree to take any further
actions and execute any additional documents as may be necessary to effectuate
the provisions of this Section V. Notwithstanding anything to the contrary
contained


7



--------------------------------------------------------------------------------




herein, the Company may refuse to issue or deliver the Shares or the proceeds of
the sale of Shares if you fail to comply with your obligations in connection
with the Tax Obligations.


VI.        This Option is not transferable, except by will or the laws of
descent and distribution, and is exercisable during your life only by you except
if you have named a trust created for the benefit of you, your spouse, or
members of your immediate family (a “Trust”) as beneficiary of this Option, this
Option may be exercised by the Trust after your death.


VII.        Any notices provided for in this Option or the Plan shall be given
in writing or electronically and shall be deemed effectively given upon receipt
or, in the case of notices delivered by the Company to you, five (5) days after
deposit in the United States mail or equivalent foreign postal service, postage
prepaid, addressed to you at such address as is currently maintained in the
Company’s records or at such other address as you hereafter designate by written
notice to the Company Stock Administrator. Such notices may be given using any
automated system for the documentation, granting or exercise of Awards, such as
a system using an internet website or interactive voice response, as approved by
the Company.


VIII.        This Option is subject to all the provisions of the Plan and its
provisions are hereby made a part of this Option, including without limitation
the provisions of Articles 6 and 7 of the Plan relating to Options, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of this Option and those of the
Plan, the provisions of the Plan shall control.
IX.        In order for the Company and your Employer to facilitate your
participation in the Plan, the Company and your Employer must collect and use
personal data about you. In accordance with applicable laws, reasonable security
measures will be implemented and maintained to protect the security of your
personal data; however, you understand that absolute security cannot be
guaranteed.
You understand that the Company and your Employer may hold certain personal
information about you, including your name, home address and telephone number,
email address, date of birth, social insurance number (to the extent permitted
under applicable local law), passport or other identification number, salary,
nationality, job title/work history/service periods, residency status,
citizenship, tax withholding and payroll data, any shares of stock or
directorships held in the Company, details of all equity compensation or any
other entitlement to Shares awarded, cancelled, vested, unvested or outstanding
in your favor, for the purposes of implementing, administering and managing the
Plan (“personal data”).
You authorize the transfer of your personal data to Merrill Lynch Bank & Trust
Co., FSB, or any successor thereto, and any other third parties which may assist
the Company (presently or in the future) with implementing, administering and
managing your


8



--------------------------------------------------------------------------------




participation in the Plan to receive, possess, use, retain and transfer your
personal data, in electronic or other form, for the purpose of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such personal data as may be required to any other broker,
escrow agent or other third party with whom the Shares received upon exercise of
this Option may be deposited. You understand that such authorized recipients of
your personal data may be located in countries that do not provide the same
level of data privacy laws and protections as the country in which your personal
data originated. Transfers of personal data among Company and its group entities
follow applicable laws and our Binding Corporate Rules (BCRs). For more
information on Company’s BCRs, please visit http://www.amgen.com/bcr/. You
acknowledge that the collection, use and transfer of your personal data is
necessary to facilitate to your participation in the Plan, as well as to grant
you Options or other equity awards and administer or maintain such awards.
You may correct or update your personal data previously provided to Company, by
completing the form located at https://preferences.amgen.com. Subject to
applicable law, you may have additional rights, including the right to object
and/or request destruction of your personal data. To exercise these rights,
where applicable, please contact your local human resources representative.
X.    The terms of this Option shall be governed by the laws of the State of
Delaware without giving effect to principles of conflicts of laws. For purposes
of litigating any dispute that arises hereunder, the parties hereby submit to
and consent to the jurisdiction of the State of Delaware, and agree that such
litigation shall be conducted in the courts of the State of Delaware, or the
federal courts for the United States for the federal district located in the
State of Delaware, and no other courts, where this Option is made and/or to be
performed.
XI.Notwithstanding any provision of this Option to the contrary, if you are
employed by the Company or an Affiliate in any of the countries identified in
the attached Appendix A (which constitutes a part of this Agreement), are
subject to the laws of any foreign jurisdiction, or relocate to one of the
countries included in the attached Appendix A, the Option granted hereunder
shall be subject to any special terms and conditions for your country set forth
in Appendix A and the following additional terms and conditions:
a.
the terms and conditions of this Option, including Appendix A, are deemed
modified to the extent necessary or advisable to comply with applicable foreign
laws or facilitate the administration to the Plan;

b.
if applicable, the effectiveness of this Option is conditioned upon its
compliance with any applicable foreign laws, regulations, rules or local
governmental regulatory exemption and subject to receipt of any required foreign
regulatory approvals; and

c.
the Company may take any other action before or after the date of this Option
that it deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals.



9



--------------------------------------------------------------------------------




XII. (A)    In accepting this Option, you acknowledge, understand and agree
that:
(1)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;


(2)    the grant of this Option is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future awards of
options, or benefits in lieu of options even if options have been awarded in the
past;


(3)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


(4)    your participation in the Plan is voluntary;


(5)    the grant of Options, the underlying Shares, and the income from and
value of same, are not intended to replace any pension rights or compensation;


(6)    neither the grant of options nor any provision of this Option, the Plan
or the policies adopted pursuant to the Plan confer upon you any right with
respect to employment or continuation of current employment and shall not
interfere with the ability of your Employer to terminate your employment or
service relationship (if any) at any time;


(7)    in the event that you are not an employee of the Company or any
Affiliate, the Option shall not be interpreted to form an employment contract or
relationship with the Company or any Affiliate;


(8)    the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;


(9)    if the underlying Shares do not increase in value, this Option will have
no value; if you exercise this Option and obtain Shares, the value of those
Shares acquired upon exercise may increase or decrease in value, even below the
Grant Price per Share;


(10)    in consideration of the grant of this Option, no claim or entitlement to
compensation or damages arises from forfeiture of options resulting from
termination of your employment by the Company or an Affiliate (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), and you irrevocably release the
Company and your Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim;




10



--------------------------------------------------------------------------------




(11)    unless otherwise agreed with the Company, the Options, the underlying
Shares, and the income from and value of same, are not granted as consideration
for, or in connection with, the service you may provide as a director of an
Affiliate of the Company;


(12)     except as otherwise provided in this Agreement or the Plan, the Options
and the benefits evidenced by this Agreement do not create any entitlement to
have the Options or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares of the Company; and


(13)    the following provisions apply only if you are providing services
outside the United States:


(i)    for employment law purposes outside the United States, the Option,
underlying Shares, and the income from and value of same, are not part of normal
or expected compensation or salary for any purpose, including but not limited to
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, holiday pay, long-service awards,
pension or retirement benefits or similar mandatory payments; and
    
(ii)    neither the Company, your Employer nor any Affiliate of the Company
shall be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar that may affect the value of the Option or
of any amounts due to you pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise of the Option.
 
(B)    The Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding your participation in the Plan,
or your acquisition or sale of the underlying Shares. You should consult with
your own personal tax, legal and financial advisors regarding your participation
in the Plan before taking any action related to the Plan.


XIII.If one or more of the provisions of this Option shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Option to be construed so as to foster the
intent of this Option and the Plan.
XIV.By electing to accept this Agreement, you acknowledge that you are
sufficiently proficient in English, or have consulted with an advisor who is
sufficiently proficient in English, so as to allow you to understand the terms
and conditions of this Agreement. Furthermore, if you have received this Option
or any other document related to the Plan translated into a language


11



--------------------------------------------------------------------------------




other than English and if the meaning of the translated version is different
than the English version, the English version will control.
XV.This Option is not intended to constitute “nonqualified deferred
compensation” within the meaning of Code Section 409A, but rather is intended to
be exempt from the application of Code Section 409A. To the extent that this
Option is nevertheless deemed to be subject to Code Section 409A for any reason,
this Option shall be interpreted in accordance with Code Section 409A and U.S.
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Grant Date. Notwithstanding any provision herein to
the contrary, in the event that following the Grant Date, the Committee (as
defined in the Plan) determines that this Option may be or become subject to
Code Section 409A, the Committee may adopt such amendments to the Plan and/or
this Option or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Committee determines are necessary or appropriate to (a) exempt the
Plan and/or this Option from the application of Code Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to
this Option, or (b) comply with the requirements of Code Section 409A; provided,
however, that this paragraph shall not create an obligation on the part of the
Committee to adopt any such amendment, policy or procedure or take any such
other action.
XVI.By electing to accept this Option, you acknowledge receipt of this Option
and hereby confirm your understanding that the terms set forth in this Option
constitute, subject to the terms of the Plan, which terms shall control in the
event of any conflict between the Plan and this Option, the entire agreement and
understanding of the parties with respect to the matters contained herein and
supersede any and all prior agreements, arrangements and understandings, both
oral and written, between the parties concerning the subject matter of this
Option. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan (including this
Agreement) by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
XVII.The Company reserves the right to impose other requirements on your
participation in the Plan, on this Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
XVIII.This Option and all compensation payable with respect to it shall be
subject to recovery by the Company pursuant to any and all of the Company’s
policies with respect to the recovery of compensation, as they shall be in
effect and may be amended from time to time, to the maximum extent permitted by
applicable law.


12



--------------------------------------------------------------------------------




XIX.You acknowledge that a waiver by the Company of breach of any provision of
this Option shall not operate or be construed as a waiver of any other provision
of this Option, or of any subsequent breach by you or any other grantee.
Very truly yours,


AMGEN INC.






By______________________________
Duly authorized on behalf
of the Board of Directors




13



--------------------------------------------------------------------------------





APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF THE
AMENDED AND RESTATED
AMGEN INC. 2009 EQUITY INCENTIVE PLAN,
AS AMENDED AND/OR RESTATED FROM TIME TO TIME


GRANT OF STOCK OPTION
(BY COUNTRY)


Certain capitalized terms used but not defined in this Appendix A shall have the
meanings set forth in the Plan and/or the Agreement to which this Appendix is
attached.


TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern any Options
granted under the Plan if, under applicable law, you are a resident of, are
deemed to be a resident of or are working in one of the countries listed below. 
Furthermore, the additional terms and conditions that govern any Options granted
hereunder may apply to you if you transfer employment and/or residency to one of
the countries listed below and the Company shall, in its discretion, determine
to what extent the terms and conditions contained herein shall apply to you.


NOTIFICATIONS


This Appendix also includes notifications relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the countries to which this Appendix refers as of October
2018. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the notifications herein as the
only source of information relating to the consequences of your participation in
the Plan because the information may be outdated when you exercise the Options
and acquire Shares under the Plan, or when you subsequently sell Shares acquired
under the Plan.


In addition, the notifications are general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working or are considered a resident of
another country for local law purposes, the information contained herein may not
be applicable to you or you may be subject to the provisions of one or more
jurisdictions.




Appendix A-1



--------------------------------------------------------------------------------




ALL NON-U.S. JURISDICTIONS


TERMS AND CONDITIONS


Method of Exercise. The following provision replaces Section II(3):


To the extent permitted by applicable statutes and regulations, payment of the
exercise price per Share is due in full in cash or check upon exercise of all or
any part of this Option which has become exercisable by you. Due to legal
restrictions outside the U.S., you are not permitted to pay the exercise price
by delivery of already-owned Shares of a value equal to the exercise price of
the Shares for which this Option is being exercised. Furthermore, payment may
not be made by a combination of cash and already-owned Common Stock.


NOTIFICATIONS


Insider Trading Restrictions/Market Abuse Laws. You may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
Shares are listed and in applicable jurisdictions including the United States
and your country or your broker’s country, if different, which may affect your
ability to accept, acquire, sell or otherwise dispose of Shares, rights to
Shares (e.g., Options) or rights linked to the value of Shares during such times
as you are considered to have “inside information” regarding the Company (as
defined by the laws in applicable jurisdictions.  Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you place
before you possessed inside information. Furthermore you could be prohibited
from (i) disclosing the inside information to any third party, which may include
fellow employees (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy.  You are responsible for ensuring your compliance with any applicable
restrictions and you should speak with your personal legal advisor on this
matter.


Foreign Asset/Account, Tax Reporting Information. Your country of residence may
have certain foreign asset and/or account reporting requirements which may
affect your ability to acquire or hold Shares under the Plan or cash received
from participating in the Plan (including from any dividends received, or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
of your country. You may be required to report such accounts, assets or
transactions to the tax or other authorities in your country. You also may be
required to repatriate sale proceeds or other funds received as a result of
participating in the Plan to your country within a certain time after receipt.
You are responsible for ensuring your compliance with such regulations, and you
should speak with your personal legal advisor on this matter.




Appendix A-2



--------------------------------------------------------------------------------




ALL EUROPEAN ECONOMIC AREA (“EEA”) / EUROPEAN UNION (“EU”) JURISDICTIONS


TERMS AND CONDITIONS


Data Privacy Notice.  This provision replaces Section IX of the Agreement:


Please refer to the Fair Processing Notice previously provided by your local
human resources representative, which notice governs the collection, use and
transfer of your personal data necessary for the Company and your Employer to
facilitate your participation in the Plan. If you have any questions or concerns
regarding the Fair Processing Notice, including questions about your rights
afforded thereunder, you should contact your local human resources
representative or send an email to staffing-hrconnect@amgen.com.
For purposes of implementing, administering and managing the Plan, Company and
your Employer may hold certain personal data about you, including your name,
home address and telephone number, email address, date of birth, social
insurance number (to the extent permitted under applicable local law), passport
or other identification number, salary, nationality, job title/work
history/service periods, residency status, citizenship, tax withholding and
payroll data, any shares of stock or directorships held in the Company, details
of all equity compensation or any other entitlement to Shares awarded,
cancelled, vested, unvested or outstanding in your favor (“personal data”).
You authorize the transfer of your personal data to Merrill Lynch Bank & Trust
Co., FSB, or any successor thereto, and any other third parties which may assist
the Company (presently or in the future) with implementing, administering and
managing your participation in the Plan to receive, possess, use, retain and
transfer your personal data, in electronic or other form, for the purpose of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such personal data as may be required to any
other broker, escrow agent or other third party with whom the Shares received
upon exercise of this Option may be deposited.
ARGENTINA


TERMS AND CONDITIONS


Labor Law Acknowledgement.  The following provision supplements Section XII of
the Agreement:


In accepting this Option, you acknowledge, understand and agree that the grant
of the Option is made by the Company (not your Employer) in its sole discretion
and that the value of the Option or any Shares acquired under the Plan shall not
constitute salary or wages for any purpose under Argentine labor law including,
but not limited to, the calculation of (i) any labor benefits including, without
limitation, vacation pay, thirteenth salary, compensation in lieu of notice,
annual bonus,


Appendix A-3



--------------------------------------------------------------------------------




disability, and leave of absence payments, etc., or (ii) any termination or
severance indemnities or similar payments.


NOTIFICATIONS


Securities Law Information.  Neither the Option nor the underlying Shares are
publicly offered or listed on any stock exchange in Argentina.  The offer is
private and not subject to the supervision of any Argentine governmental
authority.


Exchange Control Information.  Exchange control regulations in Argentina are
subject to frequent change.  You should consult with your personal legal advisor
regarding any exchange control obligations that you may have prior to receiving
proceeds from the sale of Shares or dividends.  You must comply with any and all
Argentine currency exchange restrictions, approvals and reporting requirements
in connection with your participation in the Plan.


AUSTRALIA


NOTIFICATIONS


Securities Law Information. If you acquire Shares under the Plan and offer the
Shares for sale to a person or entity resident in Australia, the offer may be
subject to disclosure requirements under Australian law. You should consult with
your own legal advisor before making any such offer in Australia.


Tax Information. Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth)
applies to the Options granted under the Plan, such that the Options are
intended to be subject to deferred taxation.


Exchange Control Information. If you are an Australian resident, exchange
control reporting is required for cash transactions exceeding AUD10,000 and for
international fund transfers. If an Australian bank is assisting with the
transaction, the bank will file the report on your behalf. If there is no
Australian bank involved in the transfer, you will be required to file the
report.


AUSTRIA


NOTIFICATIONS


Exchange Control Information.  If you are an Austrian resident and you hold
Shares acquired under the Plan outside of Austria, you must submit a report to
the Austrian National Bank. An exemption applies if the value of the Shares as
of any given quarter does not meet or exceed €30,000,000 or if the value of the
Shares in any given year as of December 31 does not meet or exceed €5,000,000.
If the former threshold is exceeded, quarterly obligations are imposed, whereas
if the latter threshold is exceeded, annual reports must be given. The quarterly
reporting date is as of the last day of the respective quarter and the deadline
for filing the quarterly report is the 15th


Appendix A-4



--------------------------------------------------------------------------------




day of the month following the end of the respective quarter. The annual
reporting date is December 31 and the deadline for filing the annual report is
January 31 of the following year.
    
A separate reporting requirement applies when you sell Shares acquired under the
Plan or receive a cash dividend paid on such Shares. In that case, there may be
exchange control obligations if the cash proceeds are held outside of Austria.
If the transaction volume of all cash accounts abroad meets or exceeds
€10,000,000, the movements and balances of all accounts must be reported
monthly, as of the last day of the month, on or before the 15th day of the
following month, on the prescribed form (Meldungen SI-Forderungen und/oder
SI-Verpflichtungen).


BELGIUM


NOTIFICATIONS


Taxation of the Option. Your tax consequences will vary depending on when you
accept the Option. If you accept the Option in writing within 60 days of the
offer date, you will be subject to taxation on the offer date. If you accept the
Option more than 60 days after the offer date, you will be subject to taxation
at exercise. Please refer to the additional materials that will be delivered to
you for a more detailed description of the tax consequences of accepting the
Option. You should consult your personal tax advisor prior to accepting the
Option.


Tax Reporting; Foreign Asset/Account Reporting Information.  If you are a
Belgian resident, you are required to report any taxable income attributable to
the Option granted hereunder on your annual tax return. You are also required to
report any securities (e.g., Shares acquired under the Plan) held and bank
accounts (including brokerage accounts) opened and maintained outside of Belgium
on your annual tax return. In a separate report, you are required to provide the
National Bank of Belgium with the account details of any such foreign accounts
(including the account number, bank name and country in which such account was
opened). This report, as well as information on how to complete it, can be found
on the website of the National Bank of Belgium, www.nbb.be, under the
Kredietcentrales / Centrales des crédits caption.


BRAZIL


TERMS AND CONDITIONS


Compliance with Law. By accepting the Option, you acknowledge that you agree to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the exercise of the Option, the sale of Shares acquired under
the Plan and the payment of dividends on such Shares.


Nature of Grant. This provision supplements Section XII of the Agreement:


In accepting this Option, you acknowledge (i) that you are making an investment
decision, (ii) that the Options will be exercisable by you only if the vesting
conditions are met and any necessary services are rendered by you during the
vesting period set forth in the Vesting Schedule, and (iii)


Appendix A-5



--------------------------------------------------------------------------------




that the value of the underlying Shares is not fixed and may increase or
decrease in value over the vesting period without compensation to you.


NOTIFICATIONS


Exchange Control Information. If you are resident or domiciled in Brazil, you
will be required to submit annually a declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights exceeds US$100,000. If such amount exceeds US$100,000,000, the
referenced declaration must be submitted quarterly. Assets and rights that must
be reported include the following: (i) bank deposits; (ii) loans; (iii)
financing transactions; (iv) leases; (v) direct investments; (vi) portfolio
investments, including Shares acquired under the Plan; (vii) financial
derivatives investments; and (viii) other investments, such as real estate.
Please note that foreign individuals holding Brazilian visas are considered
Brazilian residents for purposes of this reporting requirement and must declare
at least the assets held abroad that were acquired subsequent to the date of
admittance as a resident of Brazil. Individuals holding assets and rights
outside of Brazil valued at less than US$100,000 are not required to submit a
declaration.


BULGARIA


NOTIFICATIONS


Exchange Control Information. If funds are remitted to purchase Shares abroad, a
declaration of the purpose of the remittance must be provided to the local bank
that is transferring the funds. If the funds are remitted to a bank outside the
European Union and the amount exceeds BGN 30,000, documentation evidencing the
underlying transaction (for instance a copy of the option agreement) must be
provided.


Foreign Asset/Account Reporting Information. You will be required to annually
file statistical forms with the Bulgarian National Bank regarding your
receivables in bank accounts abroad as well as your securities abroad (e.g.,
Shares acquired under the Plan) if the total sum of all such receivables and
securities equals or exceeds BGN 50,000 as of the previous calendar year-end. 
The reports are due by March 31. You should contact your bank in Bulgaria for
additional information regarding this requirement.


CANADA


TERMS AND CONDITIONS


Form of Payment.  Due to legal restrictions in Canada, you are prohibited from
surrendering Shares that you already own to pay the exercise price or any Tax
Obligations in connection with the Option.


Termination of Employment. Section IV(B)(1) of the Agreement is amended to read
as follows:


(1) “termination of your employment” shall mean the last date you are either an
active employee of the Company or an Affiliate or actively engaged as Director
to the Company or an Affiliate; in


Appendix A-6



--------------------------------------------------------------------------------




the event of involuntary termination of your employment (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), your right to receive the Option
and vest under the Plan, if any, will terminate effective as of the date that is
the earlier of: (1) the date you receive written notice of termination of
employment from the Company or your Employer, or (2) the date you are no longer
actively employed by the Company or your Employer regardless of any notice
period or period of pay in lieu of such notice required under local law
(including, but not limited to statutory law, regulatory law and/or common law).
Your right, if any, to acquire Shares pursuant to the Option after termination
of employment will be measured by the date of termination of your active
employment and will not be extended by any notice period mandated under local
law.


The following provisions will apply to you if you are a resident of Quebec:


Language Consent.  The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (« Agreement »), ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention.


Data Privacy Notice.  This provision supplements Section IX of the Agreement:


You hereby authorize the Company and the Company’s representative to discuss
with and obtain all relevant information from all personnel (professional or
not) involved in the administration of the Plan. You further authorize the
Company, your Employer and Merrill Lynch Bank & Trust Co., FSB (or any other
stock plan service provider) to disclose and discuss your participation in the
Plan with their advisors. You also authorize the Company and your Employer to
record such information and keep it in your file.


NOTIFICATIONS


Securities Law Information. You are permitted to sell Shares acquired through
the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (e.g., the
Nasdaq Global Select Market).


Foreign Asset/Account Reporting Information. Specified foreign property,
including Shares, Options and other rights to receive Shares of a non-Canadian
company held by a Canadian resident employee generally must be reported annually
on a Form T1135 (Foreign Income Verification Statement) if the total cost of the
employee’s specified foreign property exceeds C$100,000 at any time during the
year. Thus, such Options must be reported – generally at nil cost – if the
C$100,000 cost threshold is exceeded because other specified foreign property is
held by the employee. When Shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the Shares. The ACB


Appendix A-7



--------------------------------------------------------------------------------




ordinarily would equal the fair market value of the Shares at the time of
acquisition, but if the employee owns other shares of the same company, this ACB
may have to be averaged with the ACB of the other shares.


CHINA


TERMS AND CONDITIONS


The following terms apply only to nationals of the People’s Republic of China
(the “PRC”) residing in the PRC:


Method of Exercise.  Due to legal restrictions in the PRC, you will be required
to pay the exercise price for any Shares subject to the Option granted hereunder
by a cashless sell-all exercise, such that all Shares will be sold immediately
upon exercise and the cash proceeds of sale, less the exercise price, any Tax
Obligations and broker’s fees or commissions, will be remitted to you. The
Company reserves the right to provide additional methods of exercise depending
on local developments.


Exchange Control Requirements. You understand and agree that, pursuant to PRC
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the Shares issued upon the exercise of the Option to
China. You further understand that, under applicable laws, such repatriation of
your cash proceeds will need to be effectuated through a special exchange
control account established by the Company or any Affiliate, including your
Employer, and you hereby consent and agree that any proceeds from the sale of
the Shares may be transferred to such special account prior to being delivered
to you. You also understand that the Company will deliver the proceeds to you as
soon as possible, but that there may be delays in distributing the funds to you
due to exchange control requirements in China. Proceeds may be paid to you in
U.S. dollars or local currency at the Company’s discretion. If the proceeds are
paid to you in U.S. dollars, you will be required to set up a U.S. dollar bank
account in China so that the proceeds may be deposited into this account. If the
proceeds are paid to you in local currency, the Company is under no obligation
to secure any particular currency conversion rate and the Company may face
delays in converting the proceeds to local currency due to exchange control
restrictions. You agree to bear any currency fluctuation risk between the date
the Option is exercised and the time that (i) the Tax Obligations are converted
to local currency and remitted to the tax authorities, and (ii) net proceeds are
converted to local currency and distributed to you. You acknowledge that neither
the Company nor any Affiliate will be held liable for any delay in delivering
the proceeds to you. You agree to sign any agreements, forms and/or consents
that may be requested by the Company or the Company’s designated broker to
effectuate any of the remittances, transfers, conversions or other processes
affecting the proceeds. You further agree to comply with any other requirements
that may be imposed by the Company in the future in order to facilitate
compliance with exchange control requirements in China.




Appendix A-8



--------------------------------------------------------------------------------




COLOMBIA


TERMS AND CONDITIONS


Labor Law Acknowledgement. The following provision supplements Section XII of
the Agreement:


You acknowledge that pursuant to Article 15 of Law 50/1990 (Article 128 of the
Colombian Labor Code), the Plan and related benefits do not constitute a
component of “salary” for any purpose. Therefore, they are considered to be of
an extraordinary nature and will not be included and/or considered for purposes
of calculating any and all labor benefits, such as legal/fringe benefits,
vacations, indemnities and/or any other labor-related amounts which may be
payable.


NOTIFICATIONS


Securities Law Information. The Shares are not and will not be registered with
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores) and therefore the Shares may not be offered to the public in
Colombia. Nothing in this document should be construed as the making of a public
offer of securities in Colombia.


Exchange Control Information. Investment in assets located abroad (such as
Shares acquired under the Plan) does not require prior approval from the Central
Bank (Banco de la República). Nonetheless, such investments are subject to
exchange control regulations. If you are a Colombian resident and the value of
your aggregate investments held abroad (including Shares) equals or exceeds
US$500,000 as of December 31 of the applicable calendar year, these investments
must be registered with the Central Bank. Upon the sale or other disposition of
investments (including Shares and dividends) which have been registered with the
Central Bank, the registration with the Central Bank must be cancelled no later
than March 31 of the year following the year of the sale or disposition (or a
fine of up to 200% of the value of the infringing payment will apply). When
investments held abroad are sold or otherwise disposed of, regardless of whether
they have been registered with the Central Bank, Colombian residents must
repatriate the proceeds to Colombia by selling currency to a Colombian bank and
filing the appropriate form.


CROATIA


NOTIFICATIONS


Exchange Control Information. Croatian residents may be required to report any
foreign investments (including Shares acquired under the Plan) to the Croatian
National Bank for statistical purposes. You should be aware that exchange
control regulations in Croatia are subject to frequent change and you are solely
responsible for ensuring your continued compliance with current Croatian
exchange control laws.


CZECH REPUBLIC




Appendix A-9



--------------------------------------------------------------------------------




NOTIFICATIONS


Foreign Asset/Account Reporting Information.  Proceeds from the sale of Shares
and any dividends paid on such Shares may be held in a cash account abroad and
you are no longer required to report the opening and maintenance of a foreign
account to the Czech National Bank (the “CNB”), unless the CNB notifies you
specifically that such reporting is required. Upon request of the CNB, you may
need to file a notification within fifteen (15) days of the end of the calendar
quarter in which you acquire Shares.


Exchange Control Information. Czech residents may be required to report the
following transactions even in the absence of a request from the CNB: foreign
direct investments with a value of 2,500,000 Kč or more in the aggregate or
other foreign financial assets with a value of 200,000,000 Kč or more.


DENMARK


TERMS AND CONDITIONS


Danish Stock Option Act. In accepting this Option, you acknowledge that you have
received an Employer Statement translated into Danish, which is being provided
to comply with the Danish Stock Option Act. To the extent more favorable to you
and required to comply with the Stock Option Act, the terms set forth in your
Employer Statement will apply to your participation in the Plan.


NOTIFICATIONS


Exchange Control Information.  If you establish an account holding Shares or an
account holding cash outside of Denmark, you must report the account to the
Danish tax authorities. The form which should be used in this respect can be
obtained from a local bank. (These obligations are separate from and in addition
to the obligations described below.)


Securities/Tax Reporting Information.  If you hold Shares acquired under the
Plan in a brokerage account with a broker or bank (the “depositary”) outside of
Denmark, you are required to inform the Danish tax authorities about the account
by signing and filing a Form V (Erklaering V). It is only necessary to submit a
Form V the first time securities are deposited with a depositary outside of
Denmark. However, if the securities are transferred to a different depositary or
if you begin using a new depositary, a new Form V will be required.


The depositary may sign a statement according to which the depositary undertakes
an obligation, without further request, to forward certain information
concerning the Shares on an annual basis to the Danish tax authorities. However,
if the depositary does not agree to sign such a statement, you will be
personally responsible for submitting the required information as an attachment
to your annual income tax return. By signing the Form V, you authorize the
Danish tax authorities to examine the account. Generally, the Form V must be
submitted by the depositary no later than on February 1 of the year following
the calendar year to which the information relates. However, if


Appendix A-10



--------------------------------------------------------------------------------




you are responsible for submitting the required information, you must submit it
as an attachment to your annual income tax return. A sample of Form V can be
found at the following website: www.skat.dk.


In addition, if you open a brokerage or bank account with a U.S. bank, the
account will be treated as a “deposit account” because cash can be held in the
account. Therefore, you also must file a Form K (Erklaering K) with the Danish
tax authorities. By signing the Form K, you authorize the Danish tax authorities
to examine the account. A separate form must be submitted for each account held
outside of Denmark that holds Shares or cash which are taxable in Denmark. A
sample of Form K can be found at the following website: www.skat.dk.


If you exercise the Option by means of the cashless method of exercise, you are
not required to file a Form V because you will not hold any Shares. However, if
you open a deposit account with a foreign broker or bank to hold the cash
proceeds, you are required to file a Form K as described above.


EGYPT


NOTIFICATIONS


Exchange Control Information. If you transfer funds into or out of Egypt in
connection with the exercise of the Option, you are required to transfer the
funds through a registered bank in Egypt.


FINLAND


There are no country-specific provisions.


FRANCE


TERMS AND CONDITIONS


Language Consent. By accepting the grant, you confirm having read and understood
the Plan and Agreement which were provided in the English language. You accept
the terms of these documents accordingly.


Consentement Relatif à la Langue Utilisée. En acceptant l’attribution, vous
confirmez avoir lu et compris le Plan et le Contrat, qui ont été communiqués en
langue anglaise. Vous acceptez les termes de ces documents en connaissance de
cause.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. French residents and non-residents
must declare to the Customs Authorities the cash and securities they import or
export without the use of a financial institution when the value of such cash or
securities exceeds €10,000. French residents also must


Appendix A-11



--------------------------------------------------------------------------------




report all foreign bank and brokerage accounts on an annual basis (including
accounts opened or closed during the tax year) on a specific form together with
the income tax return. Failure to comply could trigger significant penalties.


GERMANY


NOTIFICATIONS


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). In case of payments in
connection with securities (including proceeds realized upon the sale of Shares
or the receipt of dividends), the report must be made by the 5th day of the
month following the month in which the payment was received and must be filed
electronically. The form of report (Allgemeines Meldeportal Statistik) can be
accessed via the Bundesbank’s website (www.bundesbank.de) and is available in
both German and English. You are responsible for satisfying any applicable
reporting obligation.


GREECE


NOTIFICATIONS


Exchange Control Information. If you exercise the Option through a cash
exercise, withdraw funds from a bank in Greece and remit those funds out of
Greece (in an amount exceeding €50,000), you may be required to submit a written
application to the bank. The application will likely need to contain the
following information: (i) amount and currency to be remitted; (ii) account to
be debited; (iii) name and contact information of the beneficiary (the person or
corporation to whom the funds are to be remitted); (iv) bank of the beneficiary
with address and code number; (v) account number of the beneficiary; (vi)
details of the payment such as the purpose of the transaction (e.g., exercise of
Option); and (vii) expenses of the transaction.


If you exercise the Option by way of a cashless method of exercise as described
in Section II(2)(ii) of the Agreement, this application will not be required
because no funds will be remitted out of Greece.
HONG KONG


TERMS AND CONDITIONS


Sale of Shares.  Shares received at exercise are accepted as a personal
investment. In the event that Shares are issued in respect of the Options within
six (6) months of the Grant Date, you agree that you will not offer to the
public or otherwise dispose of the Shares prior to the six (6)-month anniversary
of the Grant Date.


NOTIFICATIONS




Appendix A-12



--------------------------------------------------------------------------------




SECURITIES WARNING:  The contents of this document have not been reviewed by any
regulatory authority in Hong Kong. You should exercise caution in relation to
the offer. If you are in doubt about any of the contents of the Agreement,
including this Appendix, or the Plan, you should obtain independent professional
advice. The Option and any Shares issued in respect of the Option do not
constitute a public offering of securities under Hong Kong law and are available
only to members of the Board and Employees. The Agreement, including this
Appendix, the Plan and other incidental communication materials have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong. The Option and any documentation related thereto are intended
solely for the personal use of each member of the Board and/or Employee and may
not be distributed to any other person.


HUNGARY


There are no country-specific provisions.


ICELAND


TERMS AND CONDITIONS


Method of Exercise.  Due to legal restrictions in Iceland, you will be required
to pay the exercise price for any Shares subject to the Option granted hereunder
by a cashless sell-all exercise, such that all Shares will be sold immediately
upon exercise and the cash proceeds of sale, less the exercise price, any Tax
Obligations and broker’s fees or commissions, will be remitted to you. The
Company reserves the right to provide additional methods of exercise depending
on local developments.


NOTIFICATIONS


Exchange Control Information. Approval by the Central Bank of Iceland is no
longer required to participate in the Plan, regardless of the value of the
Shares acquired under the Plan. Despite the recent relaxation of the exchange
control requirements, you should consult with your personal advisor to ensure
compliance with applicable exchange control regulations in Iceland as such
regulations are subject to frequent change. You are responsible for ensuring
compliance with all exchange control laws in Iceland.


INDIA


TERMS AND CONDITIONS


Method of Exercise.  Due to legal restrictions in India, you will not be
permitted to pay the exercise price for Shares subject to the Option granted
hereunder by a cashless “sell-to-cover” procedure, under which method a number
of Shares with a value sufficient to cover the exercise price, brokerage fees
and any applicable Tax Obligations would be sold upon exercise and you would
receive only the remaining Shares subject to the exercised Option. The Company
reserves the right to permit


Appendix A-13



--------------------------------------------------------------------------------




this procedure for payment of the exercise price in the future, depending on the
development of local law.


NOTIFICATIONS


Exchange Control Information.  If you remit funds out of India to purchase
Shares at exercise of the Option granted hereunder, you are responsible for
complying with applicable exchange control regulations. In particular, it will
be your obligation to determine whether approval from the Reserve Bank of India
is required prior to exercise or whether you have exhausted the investment limit
of US$250,000 for the relevant fiscal year.


You understand that you must repatriate any cash dividends paid on Shares
acquired under the Plan to India, as well as any proceeds from the sale of
Shares acquired under the Plan within a prescribed period of time (currently,
within one hundred and eighty (180) days of receipt of cash dividends, and
within ninety (90) days of receipt of sale proceeds), or such other period of
time as may be required under applicable regulations. You will receive a foreign
inward remittance certificate (“FIRC”) from the bank where you deposit the
foreign currency, and you must maintain the FIRC as proof of repatriation of
funds in the event that the Reserve Bank of India or your Employer requests
proof of repatriation. It is your responsibility to comply with these
requirements.


Foreign Asset/Account Reporting Information. You are required to declare foreign
bank accounts and any foreign financial assets (including Shares held outside of
India) in your annual tax return. It is your responsibility to comply with this
reporting obligation and you should consult your personal tax advisor in this
regard.


IRELAND


TERMS AND CONDITIONS


Nature of Grant.  This provision supplements Section XII of the Agreement:


In accepting this Option, you acknowledge that the benefits received under the
Plan will not be taken into account for any redundancy or unfair dismissal
claim.


ITALY


TERMS AND CONDITIONS


Method of Exercise.  Due to legal restrictions in Italy, you will be required to
pay the exercise price for any Shares subject to the Option granted hereunder by
a cashless sell-all exercise, such that all Shares will be sold immediately upon
exercise and the cash proceeds of sale, less the exercise price, any Tax
Obligations and broker’s fees or commissions, will be remitted to you. The
Company reserves the right to provide additional methods of exercise depending
on local developments.




Appendix A-14



--------------------------------------------------------------------------------




Nature of Grant. In accepting this Option, you acknowledge that (1) you have
received a copy of the Plan, the Agreement and this Appendix; (2) you have
reviewed the applicable documents in their entirety and fully understand the
contents thereof; and (3) you accept all provisions of the Plan, the Agreement
and this Appendix.


For the Option granted, you further acknowledge that you have read and
specifically and explicitly approve, without limitation, the following Sections
of the Option Agreement: Section I, Section IV, Section V, Section X, Section
XII, Section XIII, Section XIV, Section XVII and the Data Privacy Notice for All
European Economic Area (“EEA”) / European Union (“EU”) Jurisdictions in this
Appendix.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets (including cash and
Shares) which may generate income taxable in Italy are required to report these
assets on their annual tax returns (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due. These
reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions.


Foreign Financial Assets Tax. The fair market value of any Shares held outside
of Italy is subject to a foreign assets tax. The fair market value is considered
to be the value of the Shares on the Nasdaq Global Select Market on December 31
of the applicable year in which you held the Shares (or when the Shares are
acquired during the course of the year, the tax is levied in proportion to the
actual days of holding over the calendar year). You should consult with your
personal tax advisor about the foreign financial assets tax.


JAPAN


NOTIFICATIONS


Exchange Control Information. If you acquire Shares valued at more than
¥100,000,000 in a single transaction, you must file a Securities Acquisition
Report with the Ministry of Finance through the Bank of Japan within 20 days of
the purchase of the Shares.


In addition, if you pay more than ¥30,000,000 in a single transaction for the
purchase of Shares when you exercise the Option, you must file a Payment Report
with the Ministry of Finance through the Bank of Japan by the 20th day of the
month following the month in which the payment was made. The precise reporting
requirements vary depending on whether or not the relevant payment is made
through a bank in Japan.


A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that you pay upon a one-time transaction for
exercising the Option and purchasing Shares exceeds ¥100,000,000, then you must
file both a Payment Report and a Securities Acquisition Report.


Appendix A-15



--------------------------------------------------------------------------------






Foreign Asset/Account Reporting Information. You will be required to report to
the Japanese tax authorities details of any assets held outside of Japan as of
December 31st (including any Shares acquired under the Plan) to the extent such
assets have a total net fair market value exceeding ¥50,000,000. Such report
will be due by March 15 each year. You should consult with your personal tax
advisor as to whether the reporting obligation applies to you and whether you
will be required to include in the report details of any outstanding Options,
Shares or cash that you hold.


JORDAN


There are no country-specific provisions.


KOREA


NOTIFICATIONS


Foreign Asset/Account Reporting Information. You are required to declare all
foreign financial accounts (e.g. non-Korean bank accounts, brokerage accounts
holding Shares, etc.) to the Korean tax authority and file a report regarding
such accounts if the monthly balance of such accounts exceeds a certain
threshold on any month-end date during a calendar year. It is your
responsibility to comply with this reporting obligation and you should consult
your personal tax advisor to ensure compliance with this requirement.


LATVIA


There are no country-specific provisions.


LEBANON


Securities Law Information. The Plan does not constitute the marketing or
offering of securities in Lebanon pursuant to Law No. 161 (2011), the Capital
Markets Law. Offerings under the Plan are being made only to eligible employees
of your Employer, the Company or an Affiliate.


LITHUANIA


There are no country-specific provisions.


MALAYSIA


NOTIFICATIONS


Director Notification Requirement. If you are a director of the Company’s
Malaysian Affiliate, you are subject to certain notification requirements under
the Malaysian Companies Act. Among these requirements is an obligation to notify
the Malaysian Subsidiary in writing when you receive or dispose of an interest
(e.g., Options or Shares) in the Company or any related company. Such


Appendix A-16



--------------------------------------------------------------------------------




notifications must be made within fourteen (14) days of receiving or disposing
of any interest in the Company or any related company.


MEXICO


TERMS AND CONDITIONS


Acknowledgement of the Agreement.  In accepting the Option granted hereunder,
you acknowledge that you have received a copy of the Plan, have reviewed the
Plan and the Option Agreement, including this Appendix, in their entirety and
fully understand and accept all provisions of the Plan and the Agreement,
including this Appendix. You further acknowledge that you have read and
specifically and expressly approve the terms and conditions of Section XII of
the Agreement, in which the following is clearly described and established:
 
(1)    Your participation in the Plan does not constitute an acquired right.


(2)
The Plan and your participation in the Plan are offered by Amgen Inc. on a
wholly discretionary basis.



(3)    Your participation in the Plan is voluntary.


(4)
Amgen Inc. and its Affiliates are not responsible for any decrease in the value
of the Option granted and/or Shares issued under the Plan.



Labor Law Acknowledgement and Policy Statement.  In accepting the Option granted
hereunder, you expressly recognize that Amgen Inc., with registered offices at
One Amgen Center Drive, Thousand Oaks, California 91320, U.S.A., is solely
responsible for the administration of the Plan and that your participation in
the Plan and acquisition of Shares do not constitute an employment relationship
between you and Amgen Inc. since you are participating in the Plan on a wholly
commercial basis and your sole employer is Amgen Mexico S.A. de C.V.
(“Amgen-Mexico”). Based on the foregoing, you expressly recognize that the Plan
and the benefits that you may derive from participation in the Plan do not
establish any rights between you and your Employer, Amgen-Mexico, and do not
form part of the employment conditions and/or benefits provided by Amgen-Mexico
and any modification of the Plan or its termination shall not constitute a
change or impairment of the terms and conditions of your employment.


You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of Amgen Inc.; therefore, Amgen Inc.
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time without any liability to you.


Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against Amgen Inc. for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to Amgen Inc., its Affiliates,
stockholders, officers, agents or legal representatives with respect to any
claim that may arise.


Appendix A-17



--------------------------------------------------------------------------------






Spanish Translation


Reconocimiento del Otorgamiento.  Al aceptar cualquier Opción bajo el presente
documento, usted reconoce que ha recibido una copia del Plan, que ha revisado el
mismo en su totalidad, así como también el Acuerdo de Opción, incluyendo este
Apéndice, además que comprende y está de acuerdo con todas las disposiciones
tanto del Plan y del Opción, incluyendo este Apéndice. Asimismo, usted reconoce
que ha leído y manifiesta específicamente y expresamente la conformidad con los
términos y condiciones establecidos en la Sección XII del Acuerdo de Opción, en
los que se establece y describe claramente que:


(1)
Su participación en el Plan de ninguna manera constituye un derecho adquirido.



(2)
El Plan y su participación en el mismo son ofrecidos por Amgen Inc. de forma
completamente discrecional.



(3)    Su participación en el Plan es voluntaria.


(4)
Amgen Inc. y sus Afiliados no son responsables de ninguna disminución en el
valor de la opción otorgada y/o de las Acciones Comunes emitidas mediante el
Plan.



Reconocimiento de la Ley Laboral y Declaración de Política. Al aceptar cualquier
Opción bajo el presente, usted reconoce expresamente que Amgen Inc., con
oficinas registradas localizadas en One Amgen Center Drive, Thousand Oaks,
California 91320, U.S.A., es la única responsable de la administración del Plan
y que su participación en el mismo y la adquisición de Acciones Comunes no
constituyen de ninguna manera una relación laboral entre usted y Amgen Inc.,
debido a que su participación en el Plan es únicamente una relación comercial y
que su único empleador es Amgen Mexico S.A. de C.V. (“Amgen-México”). Derivado
de lo anterior, usted reconoce expresamente que el Plan y los beneficios a su
favor que pudieran derivar de la participación en el mismo, no establecen ningún
derecho entre usted y su empleador, Amgen – México, y no forman parte de las
condiciones laborales y/o los beneficios otorgados por Amgen – México, y
cualquier modificación del Plan o la terminación del mismo no constituirá un
cambio o desmejora de los términos y condiciones de su trabajo.


Asimismo, usted entiende que su participación en el Plan es resultado de la
decisión unilateral y discrecional de Amgen Inc., por lo tanto, Amgen Inc. se
reserva el derecho absoluto de modificar y/o descontinuar su participación en el
Plan en cualquier momento y sin ninguna responsabilidad para usted.


Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de Amgen Inc., por cualquier compensación o daños
y perjuicios, en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia usted exime amplia y completamente a
Amgen Inc. de toda responsabilidad, como así también a sus Afiliadas,
accionistas, directores, agentes o representantes legales con respecto a
cualquier demanda que pudiera surgir.


Appendix A-18



--------------------------------------------------------------------------------






NETHERLANDS


NOTIFICATIONS


Securities Law Information.


a104finalamgenglobaln_image1.jpg [a104finalamgenglobaln_image1.jpg]


NORWAY


There are no country-specific provisions.


PHILIPPINES


NOTIFICATIONS


Securities Law Information. This offer of Options is being made pursuant to an
exemption from registration under Section 10.2 of the Philippines Securities
Regulation Code (the “SRC”) that has been approved by the Philippines Securities
and Exchange Commission.


You should be aware of the risks of participating in the Plan, including, but
not limited to, the risk of fluctuations in the price of the underlying Shares
and the risk of currency fluctuations between the U.S. dollar and your local
currency. In this regard, you should be aware that the value of any Shares
acquired under the Plan may decrease after the Shares are issued and
fluctuations in currency exchange rates between your local currency and the U.S.
dollar may affect the value of the Options, any Shares that may be issued or the
subsequent sale of any Shares acquired under the Plan. The Company is not making
any representations, projections or assurances regarding the value of the Shares
now or in the future.


For further information on risk factors impacting the Company’s business that
may affect the value of Shares, you should refer to the risk factors discussion
in the Company’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q,
which are filed with the U.S. Securities and Exchange Commission and are
available online at www.sec.gov, as well as on the Company’s website at
http://investors.amgen.com. In addition, you may receive, free of charge, a copy
of the Company’s Annual Report, Quarterly Reports or any other reports, proxy
statements or communications distributed to the Company’s stockholders on
written request to investor.relations@amgen.com.
 
The securities being offered or sold herein have not been registered with the
Philippine Securities and Exchange Commission under the SRC. Any future offer or
sale thereof is subject to registration requirements under the SRC unless such
offer or sale qualifies as an exempt transaction. To avoid triggering the
registration requirement, any disposition or sale of Shares acquired under the
Plan


Appendix A-19



--------------------------------------------------------------------------------




must take place outside the Philippines, which will be the case if the Shares
are sold on the Nasdaq Global Select Market on which the Shares are currently
listed.


POLAND


NOTIFICATIONS


Exchange Control Information.  Polish residents holding foreign securities
(including Shares) and maintaining accounts abroad must file reports with the
National Bank of Poland if the aggregate value of Shares and cash held in such
foreign accounts exceeds PLN 7,000,000. If required, the reports are due on a
quarterly basis by the 20th day following the end of each quarter and must be
filed on special forms available on the website of the National Bank of Poland.
In addition, Polish residents are required to transfer funds through a bank
account in Poland if the transferred amount in any single transaction exceeds a
specified threshold (currently €15,000 (or PLN 15,000 if such transfer of funds
is associated with the business activity of a consultant)). You must store all
documents connected with any foreign exchange transactions you engage in for a
period of five (5) years from the end of the year when such transactions were
made. Penalties may apply for failure to comply with exchange control
requirements.


PORTUGAL


TERMS AND CONDITIONS


Consent to Receive Information in English. You hereby expressly declare that you
have full knowledge of the English language and have read, understood and fully
accepted and agreed with the terms and conditions established in the Plan and
Agreement.


Conhecimento da Lingua. Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condições estabelecidas no Plano e no Acordo.


PUERTO RICO


There are no country-specific provisions.


ROMANIA


NOTIFICATIONS


Exchange Control Information. Any transfer of funds exceeding €15,000 (whether
via one transaction or several transactions that appear to be linked to each
other) must be reported to the National Office for Prevention and Control of
Money Laundering on specific forms by the relevant bank or financial
institution. If you deposit proceeds from the sale of Shares or the receipt of
dividends in a bank account in Romania, you may be required to provide the
Romanian bank assisting with the transaction with appropriate documentation
explaining the source of the income. You


Appendix A-20



--------------------------------------------------------------------------------




should consult with a legal advisor to determine whether you will be required to
submit such documentation to the Romanian bank.


RUSSIA


TERMS AND CONDITIONS


Method of Exercise.  Due to legal restrictions in Russia, you will be required
to pay the exercise price for any Shares subject to the Option granted hereunder
by a cashless sell-all exercise, such that all Shares will be sold immediately
upon exercise and the cash proceeds of sale, less the exercise price, any Tax
Obligations and broker’s fees or commissions, will be remitted to you. The
Company reserves the right to provide additional methods of exercise depending
on local developments.


Exchange Control Requirements. As the Shares are listed on a specified foreign
stock exchange determined according to the Russian law “On the Securities
Market,” Russian residents may receive certain funds (e.g., cash dividends and
sale proceeds) directly into a foreign bank account held in a Organization for
Economic Cooperation and Development (“OECD”) country (such as the U.S.) or a
Financial Action Task Force (“FATF”) country without first repatriating such
cash proceeds (as was previously required).


You understand and agree that, pursuant to Russian exchange control
requirements, you may still be required to repatriate to Russia certain cash
proceeds from the sale of the Shares issued to you upon exercise of the Option,
unless such proceeds will be paid into and held in your brokerage account in the
U.S., for example, for reinvestment purposes, or a different statutory exception
applies, and you should consult with your personal legal advisor in this regard.


You agree to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in Russia.


Securities Law Requirements.  The Option granted hereunder, the Agreement,
including this Appendix, the Plan and all other materials you may receive
regarding your participation in the Plan or the Option granted hereunder do not
constitute advertising or an offering of securities in Russia. The issuance of
Shares under the Plan has not and will not be registered in Russia; therefore,
Shares may not be offered or placed in public circulation in Russia.


In no event will Shares acquired under the Plan be delivered to you in Russia;
all Shares will be maintained on your behalf in the United States.


You are not permitted to sell any Shares acquired under the Plan directly to a
Russian legal entity or resident.


Data Privacy Notice. The following provision supplements Section IX of the
Agreement:


You understand and agree that you must complete and return a Consent to
Processing of Personal Data (the “Consent”) form to the Company. Further, you
understand and agree that if you do not


Appendix A-21



--------------------------------------------------------------------------------




complete and return a Consent form to the Company, the Company will not be able
to administer or maintain the Option. Therefore, you understand that refusing to
complete a Consent form or withdrawing your consent may affect your ability to
participate in the Plan.


NOTIFICATIONS


Foreign Asset/Account Reporting Information.  Russian residents are required to
notify Russian tax authorities within one (1) month of opening, closing or
changing the details of a foreign account. Russian residents also are required
to report (i) the beginning and ending balances in such a foreign bank account
each year and (ii) transactions related to such a foreign account during the
year to the Russian tax authorities, on or before June 1 of the following year.
The tax authorities can require you to provide appropriate supporting documents
related to transactions in a foreign bank account. You are encouraged to contact
your personal advisor before remitting your proceeds from participation in the
Plan to Russia as exchange control requirements may change.


Anti-Corruption Legislation Information. Individuals holding public office in
Russia, as well as their spouses and dependent children, may be prohibited from
opening or maintaining a foreign brokerage or bank account and holding any
securities, whether acquired directly or indirectly, in a foreign company
(including Shares acquired under the Plan). You should consult with your
personal legal advisor to determine whether this restriction applies to your
circumstances.


SINGAPORE


TERMS AND CONDITIONS


Restriction on Sale and Transferability. You hereby agree that any Shares
acquired pursuant to the Option will not be offered for sale in Singapore prior
to the six (6)-month anniversary of the Grant Date, unless such sale or offer is
made pursuant to one or more exemptions under Part XIII Division 1 Subdivision
(4) (other than section 280) of the Securities and Futures Act (Chap. 289, 2006
Ed.) (“SFA”), or pursuant to, and in accordance with the conditions of, any
other applicable provisions of the SFA.


NOTIFICATIONS


Securities Law Information. The grant of the Option is being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the SFA, on which
basis it is exempt from the prospectus and registration requirements under the
SFA, and is not made with a view to the Option being subsequently offered for
sale to any other party. The Plan has not been, and will not be, lodged or
registered as a prospectus with the Monetary Authority of Singapore.


Chief Executive Officer and Director Notification Requirement. The Chief
Executive Officer (“CEO”) and the directors, associate directors (including
alternate, substitute, associate and shadow directors) of a Singapore Affiliate
are subject to certain notification requirements under the Singapore Companies
Act. The CEO and directors must notify the Singapore Affiliate in writing of an
interest (e.g., Options, Shares, etc.) in the Company or any related company
within two (2)


Appendix A-22



--------------------------------------------------------------------------------




business days of (i) its acquisition or disposal, (ii) any change in a
previously disclosed interest (e.g., when the Shares are sold), or (iii)
becoming the CEO or a director.


SLOVAK REPUBLIC


There are no country-specific provisions.


SLOVENIA


There are no country-specific provisions.


SPAIN


TERMS AND CONDITIONS


Nature of Grant.  The following provision supplements Section XII of the
Agreement:


In accepting this Option, you consent to participation in the Plan and
acknowledge that you have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant the Option under the Plan to individuals who may be
members of the Board or Employees of the Company or its Affiliates throughout
the world. The decision is a limited decision, which is entered into upon the
express assumption and condition that the Option granted will not economically
or otherwise bind the Company or any of its Affiliates on an ongoing basis,
other than as expressly set forth in the Agreement, including this Appendix.
Consequently, you understand that the Option granted hereunder is given on the
assumption and condition that it shall not become a part of any employment
contract (either with the Company or any of its Affiliates) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. Further, you understand and freely
accept that there is no guarantee that any benefit whatsoever shall arise from
any gratuitous and discretionary grant of the Option since the future value of
the Option and the underlying Shares is unknown and unpredictable. In addition,
you understand that the Option granted hereunder would not be made but for the
assumptions and conditions referred to above; thus, you understand, acknowledge
and freely accept that, should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant of an
Option or right to an Option shall be null and void.


Further, the vesting of the Option is expressly conditioned on your continued
and active rendering of service, such that if your employment terminates for any
reason whatsoever, the Option may cease vesting immediately, in whole or in
part, effective on the date of your termination of employment (unless otherwise
specifically provided in Section IV of the Agreement). This will be the case,
for example, even if (1) you are considered to be unfairly dismissed without
good cause (i.e., subject to a “despido improcedente”); (2) you are dismissed
for disciplinary or objective reasons or due to a collective dismissal; (3) you
terminate service due to a change of work location, duties or any other
employment or contractual condition; (4) you terminate service due to a
unilateral


Appendix A-23



--------------------------------------------------------------------------------




breach of contract by the Company or an Affiliate; or (5) your employment
terminates for any other reason whatsoever. Consequently, upon termination of
your employment for any of the above reasons, you may automatically lose any
rights to Options that were not vested on the date of your termination of
employment, as described in the Plan and the Agreement.
You acknowledge that you have read and specifically accept the conditions
referred to in Section IV of the Agreement.


NOTIFICATIONS


Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement (including this Appendix) has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and does not constitute a
public offering prospectus.


Exchange Control Information. If you acquire Shares under the Plan, you must
declare the acquisition to the Direccion General de Comercio e Inversiones (the
“DGCI”). If you acquire the Shares through the use of a Spanish financial
institution, that institution will automatically make the declaration to the
DGCI for you; otherwise, you will be required to make the declaration by filing
a D-6 form. You must declare ownership of any Shares with the DGCI each January
while the Shares are owned and must also report, in January, any sale of Shares
that occurred in the previous year for which the report is being made, unless
the sale proceeds exceed the applicable threshold, in which case the report is
due within one (1) month of the sale.


Foreign Asset/Account Reporting Information.  You are required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the Shares held in such accounts if the value
of the transactions during the prior tax year or the balances in such accounts
as of December 31 of the prior tax year exceed €1,000,000.


To the extent that you hold Shares and/or have bank accounts outside of Spain
with a value in excess of €50,000 (for each type of asset) as of December 31
each year, you will be required to report information on such assets in your tax
return (tax form 720) for such year.  After such Shares and/or accounts are
initially reported, the reporting obligation will apply for subsequent years
only if the value of any previously-reported Shares or accounts increases by
more than €20,000 or if you sell or otherwise dispose of any previously-reported
Shares or accounts. If the value of such Shares and/or accounts as of December
31 does not exceed €50,000, a summarized form of declaration may be presented.


SWEDEN


There are no country-specific provisions.




Appendix A-24



--------------------------------------------------------------------------------




SWITZERLAND


NOTIFICATIONS


Securities Law Information.  The Option is not intended to be publicly offered
in or from Switzerland. Because this is a private offering in Switzerland, the
Option is not subject to registration in Switzerland. Neither this document nor
any other materials relating to the Option (i) constitutes a prospectus as such
term is understood pursuant to article 652a of the Swiss Code of Obligations,
(ii) may be publicly distributed nor otherwise made publicly available in
Switzerland or (iii) have been or will be filed with, approved or supervised by
any Swiss regulatory authority, including the Swiss Financial Market Supervisory
Authority (“FINMA”).


TAIWAN


NOTIFICATIONS


Exchange Control Information. You may acquire and remit foreign currency
(including proceeds from the sale of Shares or the receipt of dividends) up to
US$5,000,000 per year without justification. If the transaction amount is
TWD500,000 or more in a single transaction, you must submit a Foreign Exchange
Transaction Form. If the transaction amount is US$500,000 or more in a single
transaction, you must also provide supporting documentation to the satisfaction
of the remitting bank.


THAILAND


NOTIFICATIONS


Exchange Control Information. If you remit funds out of Thailand to exercise
your Option, it is your responsibility to comply with applicable exchange
control laws. Under current exchange control regulations, if you are a Thai
resident, you may remit funds out of Thailand up to US$1,000,000 per year to
purchase Shares (and otherwise invest in securities abroad) by submitting an
application to an authorized agent, (i.e., a commercial bank authorized by the
Bank of Thailand to engage in the purchase, exchange and withdrawal of foreign
currency). The application includes the Foreign Exchange Transaction Form, a
letter describing the Option, a copy of the Plan and related documents, and
evidence showing the nexus between the Company and your Employer. If you use a
method of exercise that does not involve remitting funds out of Thailand, this
requirement does not apply.


Further, if proceeds from the sale of Shares or the receipt of any dividends
exceed US$50,000 in a single transaction, you must (i) immediately repatriate
such funds to Thailand and (ii) report the inward remittance to the Bank of
Thailand on a Foreign Exchange Transaction Form. In addition, within three
hundred and sixty (360) days of repatriation, you must either convert any funds
repatriated to Thailand to Thai Baht or deposit the funds in a foreign exchange
account with a Thai commercial bank. Any such commercial bank must be duly
authorized by the Bank of Thailand to engage in the purchase, exchange and
withdrawal of foreign currency.


Appendix A-25



--------------------------------------------------------------------------------






TURKEY


NOTIFICATIONS


Securities Law Information. The Option is made available only to Employees of
the Company and its Affiliates, and the offer of participation in the Plan is a
private offering. The grant of the Option and the issuance of Shares at exercise
takes place outside of Turkey.


Exchange Control Information. Any activity related to investments in foreign
securities (e.g., the sale of Shares under the Plan or the receipt of cash
dividends paid in cash) must be conducted through a bank or financial
intermediary institution licensed by the Turkish Capital Markets Board and
should be reported to the Turkish Capital Markets Board by the bank or
intermediary assisting with the transaction. You should contact a personal legal
advisor for further information regarding these requirements.


UNITED ARAB EMIRATES


NOTIFICATIONS


Securities Law Information. Options under the Plan are granted only to select
Board members and Employees of the Company and its Affiliates and are for the
purpose of providing equity incentives. The Plan and the Agreement are intended
for distribution only to such Board members and Employees and must not be
delivered to, or relied on by, any other person. You should conduct your own due
diligence on the Options offered pursuant to this Agreement. If you do not
understand the contents of the Plan and/or the Agreement, you should consult an
authorized financial adviser. The Emirates Securities and Commodities Authority
and the Dubai Financial Services Authority have no responsibility for reviewing
or verifying any documents in connection with the Plan. Further, the Ministry of
the Economy and the Dubai Department of Economic Development have not approved
the Plan or the Agreement nor taken steps to verify the information set out
therein, and have no responsibility for such documents.




Appendix A-26



--------------------------------------------------------------------------------




UNITED KINGDOM


TERMS AND CONDITIONS


Tax Withholding. This provision supplements Section V of the Agreement:


Without limitation to Section V of the Agreement, you agree that you are liable
for all Tax Obligations and hereby covenant to pay all such Tax Obligations as
and when requested by the Company or your Employer or by Her Majesty’s Revenue
and Customs (“HMRC”) (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified the Company and
your Employer against any taxes that they are required to pay or withhold or
have paid or will pay to HMRC (or any other tax authority or any other relevant
authority) on your behalf.


Notwithstanding the foregoing, if you are an executive officer or director
within the meaning of Section 13(k) of the Exchange Act, as amended from time to
time, you understand that you may not be able to indemnify the Company or your
Employer for the amount of income tax not collected from or paid by you, as it
may be considered a loan. In the event that you are an executive officer or
director and income tax is not collected from you within ninety (90) days after
the end of the tax year in which the Taxable Event occurs, the amount of any
uncollected income tax may constitute an additional benefit to you on which
additional income tax and national insurance contributions (“NICs”) may be
payable. You acknowledge that you are responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing your Employer for the value of any
NICs due on this additional benefit, which the Company or your Employer may
recover from you by any of the means set forth in Section V of the Agreement.


If the maximum applicable withholding rate is used, any over-withheld amount may
be credited to you by the Company or your Employer (with no entitlement to the
Common Stock equivalent) or if not so credited, you may seek a refund from the
local tax authorities.
 
Joint Election. As a condition of the Option granted hereunder, you agree to
accept any liability for secondary Class 1 National Insurance Contributions (the
“Employer NICs”), which may be payable by the Company or your Employer with
respect to the exercise of the Option and issuance of Shares subject to the
Option, the assignment or release of the Option for consideration, or the
receipt of any other benefit in connection with the Option.
    
Without limitation to the foregoing, you agree to make an election (the
“Election”), in the form specified and/or approved for such election by HMRC,
that the liability for your Employer NICs payments on any such gains shall be
transferred to you to the fullest extent permitted by law. You further agree to
execute such other elections as may be required between you and any successor to
the Company and/or your Employer. You hereby authorize the Company and your
Employer to withhold such Employer NICs by any of the means set forth in Section
V of the Agreement.


Failure by you to enter into an Election, withdrawal of approval of the Election
by HMRC or a joint revocation of the Election by you and the Company or your
Employer, as applicable, shall be grounds


Appendix A-27



--------------------------------------------------------------------------------




for the forfeiture and cancellation of the Option, without any liability to the
Company or your Employer.


UNITED STATES


TERMS AND CONDITIONS


Nature of Grant. The following provision replaces Section IV(B)(1) of the
Agreement:


(1) “termination of your employment” shall mean the last date you are either an
active employee of the Company or an Affiliate or actively engaged as a Director
of the Company or an Affiliate; in the event of termination of your employment
(whether or not in breach of local labor laws), your right to exercise the
Option and vest under the Plan, if any, will terminate effective as of the date
that you are no longer actively employed; provided, however, that such right
will be extended by any notice period mandated by law (e.g. the Worker
Adjustment and Retraining Notification Act (“WARN Act”) notice period or similar
periods pursuant to local law) and any paid administrative leave (as
applicable), unless the Company shall provide you with written notice otherwise
before the commencement of such notice period or leave. Your right, if any, to
exercise the Option after termination of employment will be measured by the date
of termination of your active employment; provided, however, that such right
will be extended by any notice period mandated by law (e.g. the Worker
Adjustment and Retraining Notification Act (“WARN Act”) notice period or similar
periods pursuant to local law) and any paid administrative leave, unless the
Company shall provide you with written notice otherwise before the commencement
of such notice period or leave. Notwithstanding anything to the contrary herein,
in no event shall the term of this Option extend beyond the Expiration Date set
forth on the Award Notice and in this Agreement.


Appendix A-28

